United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1086
Issued: December 21, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

On April 23, 2012 appellant filed a timely appeal from a December 14, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his occupational
disease claim, adjudicated under claim file number xxxxxx996. The Board assigned Docket No.
12-1086.
The Board has duly considered the matter and concludes that this case is not in posture
for decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for the same part of the body or
similar condition and further indicates that the cases should be doubled as soon as the need to do
so becomes apparent.1
The current claim involves degenerative disc disease as a result of appellant’s
employment duties. Appellant, then a 52-year-old mail handler, filed an occupational disease
claim on May 12, 2010 alleging that his back and neck were due to his degenerative disc disease
which was caused by his employment duties. He stated that he first became aware of this
condition and its relationship to his work on October 1, 2004. In a decision dated September 13,
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000).

2010, OWCP denied appellant’s claim on the grounds that it was untimely filed. Appellant
timely requested an oral hearing by an OWCP hearing representative on September 21, 2010.
By decision dated December 14, 2011, OWCP’s hearing representative found appellant had
timely filed his claim, but found the evidence insufficient to establish causal relationship. He
noted that he had reviewed the evidence contained in file number xxxxxx829 and found it to be
duplicative.
The record forwarded to the Board also includes evidence that appellant filed an
occupational disease claim on April 5, 2011 alleging that his degenerative disc disease was due
to pulling and pushing heavy equipment. OWCP denied this claim in a June 22, 2011 merit
decision under file number xxxxxx829. The current record contains a copy of the April 5, 2011
claim form and the June 22, 2011 decision denying the claim
As both claims referenced above are for degenerative disc disease aggravated by
employment duties, it is unclear whether the record before the Board, OWCP file number
xxxxxx996, contains all the evidence that would be relevant to whether appellant’s degenerative
disc disease had been caused or aggravated by his employment duties under file number
xxxxxx829. The Board is also unable to determine whether the evidence contained in file
number xxxxxx829 is duplicative, as found by the hearing representative, because the record is
not before the Board.
Hence, the Board finds that this case is not in posture for a decision as the record before
the Board is incomplete and would not permit an informed adjudication of the case by the Board.
The case must therefore be remanded to OWCP to obtain OWCP file number xxxxxx829 to be
combined with the current case, OWCP file number xxxxxx996, and for further reconstruction
and development as deemed necessary, to be followed by an appropriate decision.

2

IT IS HEREBY ORDERED THAT the December 14, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: December 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

